*214MEMORANDUM *
Petitioner Alberto Corral appeals the district court’s order denying his motion under 28 U.S.C. § 2255. We affirm.
The district court determined that Corral’s claim that his counsel was ineffective for failing to advise him of the consequences of attempting to withdraw his guilty plea related back, under Fed. R. Civ. P. 15, to his timely-filed claim that his counsel was ineffective for failing to object to the elimination of the adjustment for acceptance of responsibility. In a decision announced after the district court made that determination, the Supreme Court made clear that a new claim first asserted after the limitations period has run out does not relate back “when it asserts a new ground for relief supported by facts that differ in both time and type from those the original pleading set forth.” Mayle v. Felix, — U.S. -, -, 125 S.Ct. 2562, 2566, 162 L.Ed.2d 582 (2005). Corral’s failure to advise claim involves a factual predicate different in time and type from the failure to object claim and thus does not relate back to the timely-filed claim. As a result, Corral’s failure to advise claim, the only certified issue pursued on appeal, is time-barred under 28 U.S.C. § 2255.
We decline to expand the certificate of appealability to reach the uncertified issues.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.